[ex101093019001.jpg]
November 6, 2019 {FULL NAME} Dear {FIRST NAME}: The Company has approved a
special STI payment, equivalent to the value of your expected 2019 STI value, in
lieu of receiving 2019 STI. The amount of this special one-time STI bonus is
{STI Amount} (the “STI Bonus”). The STI Bonus will be paid to you on November 8,
2019, subject to the terms set forth on the following pages. Please return a
signed copy of this letter agreement (this “Agreement”) to Mary Kay Gribbons,
Senior Vice President, Human Resources, by no later than Thursday, November 7,
2019. Sincerely, Eric Beringause President and Chief Executive Officer Dean
Foods



--------------------------------------------------------------------------------



 
[ex101093019002.jpg]
2 1. Payment Date: The Company will pay the STI Bonus on November 8, 2019. 2.
Clawback: You agree to repay the entire STI Bonus to the Company within 30 days
following your voluntarily resignation without Good Reason or your being
terminated by the Company for Cause, in either case prior to March 15, 2020
“Cause” to terminate your employment will exist if: (a) you fail to meet the
Company’s performance expectations after being provided a written warning
regarding your performance deficiency; (b) you violate the Company’s Code of
Ethics; (c) you engage in conduct that does harm to the Company’s business; or
(d) you violate the terms of this Agreement. “Good Reason” means any of the
following, in each case, without your consent and as compared to what was in
effect on November 8, 2019: (a) a material breach by the Company of any material
written agreement between you and the Company; (b) a reduction in your base
salary or target annual bonus amount; (c) a material diminution of your
authority, duties, or responsibilities; or (d) a change in your principal work
location to a location more than fifty (50) miles from such offices immediately
prior to the relocation. Notwithstanding the foregoing, Good Reason will cease
to exist if: (x) you fail to provide written notice to the Company within thirty
(30) days of the occurrence, (y) the Company substantially corrects such
occurrence within thirty (30) days following receipt of your written notice, or
(z) your failure to actually terminate employment within the ten (10) day period
following the expiration of the Company’s thirty (30) day cure period. 3.
Termination for Good Reason, without Cause, Death, or Disability. If you
voluntarily resign for Good Reason, or if your employment is terminated by the
Company without Cause, due to your death, or by the Company due to your having a
disability (as defined by the Company’s then-current long- term disability
plan), you will be entitled to retain the full amount of the STI Bonus. 4. Tax
Withholding. The Company may withhold from the STI Bonus such federal, state and
local taxes as are required to be withheld pursuant to any applicable law or
regulation. The Company is not making any warranties or representations to you
with respect to the income tax consequences of the STI Bonus. You are hereby
advised to consult with your own tax advisor with respect the tax consequences
to you of the STI Bonus and, if applicable, the repayment thereof. 5. Other
Benefits. The STI Bonus is a special payment to you and will not be taken into
account in computing the amount of salary or compensation for purposes of
determining any other bonus, incentive, pension, retirement, death, or other
benefit under any other bonus, incentive, pension, retirement, insurance, or
other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise. 6. Employment at Will. The payment of the STI
Bonus (and your acceptance thereof) does not change the at-will nature of your
employment relationship, which means that both you and the Company have the
right to terminate your employment at any time, with or without advance notice
and with or without cause. 7. Miscellaneous. You agree that you will use your
best efforts to perform your duties and responsibilities to the Company. You
also agree that you will keep the terms of this Agreement confidential, and will
not, except as required by law, disclose the terms of this Agreement to any
person other than your spouse or professional advisors (who must also keep the
terms of this Agreement confidential). You



--------------------------------------------------------------------------------



 
[ex101093019003.jpg]
3 further agree that you will comply with all other confidentiality and other
restrictive covenants that you may be subject to under any other agreement with,
or policy of, the Company or any of its affiliates. This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof.
This Agreement will be governed by, and construed in accordance with, the laws
of the State of Delaware without reference to any choice of law provisions.
{FIRST NAME}, we truly appreciate your previous and future dedicated service to
the Company. ACCEPTED Signature: __________________________ Name: __{FULL
NAME}___________ Date: __________________________ cc. David Bruns Mary Kay
Gribbons



--------------------------------------------------------------------------------



 